         Case 5:18-cr-00227-SLP Document 83 Filed 03/08/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )              Case No. CR-18-227-SLP
                                           )
                                           )
JOSEPH MALDONADO-PASSAGE,                  )
                                           )
                     Defendant.            )



                  OBJECTION TO RULE 404(b) NOTICE - DOC. 63
       Counsel for defendant Joseph Maldonado-Passage, submit the following objection to

the government’s Notice of Intent to Introduce Rule 404(b) Evidence, Doc. 63, filed March
5, 2019. In the notice, the government advises it will seek to introduce testimony from

witnesses that Mr. Maldonado-Passage solicited them to commit the murder of C.B.. Mr.

Maldonado-Passage objects to the admission of this evidence.
       The admission of evidence pursuant to Rule 404(b), Fed.R.Evid., is governed by the

facts of the case before the Court. Under the facts of this case, the only purpose in seeking
to introduce this testimony is to show Mr. Maldonado-Passage acted in conformity with prior
conduct when he allegedly engaged in a murder for hire scheme as alleged in Counts 1 and

2 of the Superseding Indictment.         Rule 404(b), Fed.R.Evid., specifically prohibits
introduction of a defendant’s other acts to either inferentially prove his character or to show
he acted in conformity with his previous conduct. This evidence bears a substantial danger

of prejudicial impact on Mr. Maldonado-Passage and the Court should refuse to allow
admission of the evidence under Rule 403 and 404(b), Fed.R.Evid..
         Case 5:18-cr-00227-SLP Document 83 Filed 03/08/19 Page 2 of 2



                                    Respectfully submitted,

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    COUNSEL FOR DEFENDANT


                             CERTIFICATE OF SERVICE
        I hereby certify that on this the 8th day of March, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                              2
